Citation Nr: 1136710	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for non-ischemic cardiomyopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.

In February 2011, the Veteran submitted additional medical evidence after his case had been certified to the Board.  He subsequently provided a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has non-ischemic cardiomyopathy that he incurred in, or as a result of, his active service.  He specifically alleges that his diagnosed cardiomyopathy is related to service because of a notation made in his service treatment records (STRs) that he might have had an enlarged heart.  He additionally contends that his cardiomyopathy may be related to respiratory problems that he suffered during his active service.

A review of the Veteran's STRs reveals that in September 1986, he received medical treatment after complaining of having a sore throat.  The medical report indicated that the Veteran had a history of chronic bronchitis.  The treating physician indicated that an x-ray taken of the Veteran's chest showed that he had a "prominent... round heart."  The physician assessed the Veteran with possibly having an enlarged heart.

The Veteran's post-service medical records reveal that he was hospitalized in June 2005 while suffering from congestive heart failure with cardiomyopathy.  A June 2005 x-ray report reveals that the Veteran had a moderately enlarged heart at that time.  The record reveals that the Veteran has received consistent cardiovascular care since that time.  Subsequent medical reports indicate that the Veteran's heart has been noted as being normal or upper normal in size.

On this record, it is unclear whether the Veteran's diagnosed non-ischemic cardiomyopathy may be related to his active service, including the notation from the Veteran's STRs indicating that he may have had an enlarged heart during active service.  Therefore, pursuant to the duty to assist, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's non-ischemic cardiomyopathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran has been receiving fairly consistent cardiovascular treatment from Jyoti Nagarkar, M.D., Robert Shepherd, D.O., Michele Parker, M.D., Jessica Bloom-Foster, M.D., Paul Hart, M.D., and from Stephanie Ennis, N.P., Stephanie A. Moore, M.D., and Theo E. Myer, M.D. at UMass Memorial Medical Center.  Recent records from these providers should be obtained.  Additionally, the Veteran submitted treatment records from Michael Stauder, M.D., dated in February 2011.  The Veteran testified concerning treatment that he had been receiving from Dr. Stauder; however, no other records from Dr. Stauder appear to have been associated with the claims file.  Moreover, the Veteran testified that he has received treatment from a Dr. Shief; however, records from Dr. Shief also do not appear to have been associated with the claims file.  Records from these providers should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's private treatment records associated with his cardiovascular treatment from the following providers: (a) Jyoti Nagarkar, M.D., and Paul Hart, M.D., dated since April 2009; (b) Jessica Bloom-Foster, M.D., dated since April 2006; (c) Michele Parker, M.D., dated since July 2005; (d) Stephanie Ennis, N.P., Theo E. Myer, M.D., and Stephanie A. Moore, M.D., at UMass Memorial Medical Center, dated since August 2008; (e) Michael Stauder; M.D; and (f) Dr. Shief.

2.  Thereafter, schedule the Veteran for a VA cardiovascular examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's non-ischemic cardiomyopathy had its clinical onset during active service or is related to any in-service event, disease or injury, including respiratory difficulties during service and a noted possibly enlarged heart.  In providing this opinion, the examiner must address the evidence of record that the Veteran was noted to possibly have an enlarged heart after having a chest x-ray taken in September 1986, during his active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


